United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3316
                         ___________________________

                          Pete Alspach; Joel Smitherman

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

   John Baldwin; Nicholas Ludwick; John Ault; Harbans Deol, M.D.; Edward
 O’Brien, M.D.; Heather Brueck; Darrell Moeller; Joni Wells; John Doe, Dentist

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 20, 2015
                            Filed: November 24, 2015
                                   [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

       Iowa inmates Pete Alspach and Joel Smitherman brought a 42 U.S.C. § 1983
action seeking damages based on their claim that defendants exhibited deliberate
indifference to the inmates’ need for dentures by allowing them to remain a lengthy
period of time on a waiting list before providing the dentures. The district court1
granted summary judgment for defendants, finding that they were entitled to qualified
immunity in the circumstances of this case.

       Upon careful de novo review, see Moore v. Jackson, 123 F.3d 1082, 1086 (8th
Cir. 1997) (standard of review), we conclude summary judgment was properly
granted, because we agree with the district court that the unrebutted evidence showed
that neither inmate had an objectively serious medical need for dentures, see Fourte
v. Faulkner Cnty., Ark., 746 F.3d 384, 387-88 (8th Cir. 2014) (qualified immunity
analysis); Scott v. Benson, 742 F.3d 335, 340 (8th Cir. 2014) (objectively serious
medical need is one diagnosed by physician as requiring treatment, or one so obvious
that even layperson would easily recognize need for doctor’s attention).

      Accordingly, we affirm. See 8th Cir. R. 47B. The motion for appointed
counsel is denied.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-